             Case 4:19-mj-06309-N/A-LCK Document 3 Filed 06/21/19 Page 1 of 1



                                    MAGISTRATE JUDGE'S MINUTES
                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF ARIZONA – TUCSON
U.S. Magistrate Judge: Lynnette C.
                                                   Date: June 21, 2019
Kimmins
USA v. Fraool Debela Gelan (NOT
                                                   Case Number: 19-06309MJ-001
PRESENT)

U.S. Attorney: Ryan Ellersick (duty)
Interpreter: Lucinda Bush                         Language: Spanish
Material Witness(es)
1 - Ruiz Lopez-Hernandez; 2 - Florencio Flores-Alonso
Material Witness(es) state true name(s) to be
1 - SAME; 2 - SAME
Material Witness(es): ☒ Present           ☒ Custody
INITIAL APPEARANCE – MATERIAL WITNESS(ES)
☒ Complaint Filed           Date of Arrest: June 20, 2019
☐ Warrant Other District          ☐ Financial Affidavit taken      ☐ NO Financial Affidavit taken
☐ Counsel waives reading of the Complaint/Indictment
☒ Upon questioning of the alleged material witness(es), the Court finds that they are not citizens of
   the United States.
☒ Material Witness(es) shall be temporarily detained in the custody of the United States Marshal
   pursuant to ☒ 18§ 3142(f)           ☐ 18§ 3142(d)
        IT IS ORDERED: within 48 hours of this Order*, that the United States Attorney shall
schedule a date and time within 30 days of this Order for videotaping of the material witnesses and
shall file within 48 hours of this Order* notice of the date and time of said taping and the name of
each material witness to be videotaped. *IN THE CASE OF A JUVENILE MATERIAL WITNESS,
WITHIN 24 HOURS OF THIS ORDER.
        IT IS ORDERED that counsel raising objections during the video depositions must (1) note the
time and place on the videotape wherein the objection arose, (2) raise the objection before the district
court in a short pleading filed no later than the deadline for the filing of Motions in the matter, (3) be
prepared to roll the videotape at the exact point of any/all objections at the Motions hearing.
OTHER: Saul Huerta (CJA) is appointed to represent the material witness(es).


Recorded By Courtsmart                                                              IA/MW         0 min
Deputy Clerk Cindy Stewart
                                                                                    Start: 1:31 pm
                                                                                    Stop: 1:37 pm
